Citation Nr: 0921832	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-32 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
September 1966 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
June 2006 and September 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

As support for his claim, the Veteran testified at a hearing 
at the RO in March 2009, before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

FINDINGS OF FACT

1.  An unappealed June 1987 rating decision denied service 
connection for a PTSD because there was no competent evidence 
that his then-current symptomatology met the requirements for 
diagnosis of PTSD.  

2.  The additional evidence received since that June 1987 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, and does not raise 
a reasonable possibility of substantiating the claim for 
PTSD.

CONCLUSIONS OF LAW

1.  The June 1987 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 
20.1103 (2008).  

2.  New and material evidence has not been received since 
that June 1987 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
April 2006 and May 2008.  Those letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that April 2006 and May 2008 letters 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claim.  And of 
equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and readjudicated 
the claim in the September 2008 SOC - including considering 
the additional evidence received in response to that 
additional notice.  See again, Mayfield IV and Prickett, 
supra.

Moreover, the RO sent another Dingess letter in February 
2009, and there has been no reason to again go back and 
readjudicate the claim, such as in another SSOC, because the 
Veteran has not submitted any additional evidence in response 
to that additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 
(West 2002 and Supp. 2007).  That is to say, the absence of 
another SSOC after the most recent notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claim, 
the April 2006 VCAA notice letter is compliant with the 
recent U.S. Court of Appeals for Veterans Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since 
this letter sufficiently explained the bases of the prior 
denial (i.e., the deficiencies in the evidence when the claim 
was previously considered).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA treatment records, Social 
Security Administration (SSA) disability records and arranged 
for a VA compensation examination to assess the severity of 
his PTSD.

At his hearing, the Veteran indicated that the August 2007 VA 
PTSD compensation examination was inadequate because it was 
performed by a physician's assistant instead of a 
psychiatrist.  The Board's review of this examination report 
does not support the Veteran's contention, as the August 2007 
VA examination report appears to be thorough and 
comprehensive, and notably, the examiner reviewed the claims 
file and medical records.  Moreover, it is important for the 
Veteran to understand that the duty to provide a VA 
examination and opinion only applies to a claim to reopen a 
finally adjudicated decision if new and material evidence is 
presented or secured.  3.159(c)(4)(C)(iii).  Here, the Board 
is determining there is no new and material evidence to 
reopen the claim for PTSD.  Hence, there is no requirement to 
have the Veteran examined for a medical nexus opinion unless 
and until he first satisfies this preliminary requirement of 
presenting new and material evidence to reopen this claim.  
The Board is therefore satisfied that the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.  

II.  Whether New and Material Evidence 
Was Received to Reopen the Claim for 
Service Connection for PTSD

Although not binding upon the Board, the RO issued a recent 
rating decision which made a threshold preliminary 
determination of whether there was new and material evidence 
to reopen this previously denied claim.  In any event, the 
Board has jurisdictional responsibility to determine whether 
it is proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the PTSD 
claim before proceeding to readjudicate the underlying merits 
of the claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.

When determining whether a claim should be reopened, the 
Board performs a two-step analysis.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2008). New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

To establish service connection for PTSD, in particular, 
there must be: (1) medical evidence diagnosing this condition 
in accordance with 38 C.F.R. § 4.125(a) (2008) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor. 38 C.F.R. § 3.304(f) (2008).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM- 
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

The RO initially denied service connection for PTSD in a 
September 1986 rating decision because he lacked a then-
current diagnosed disability of PTSD.  Additional bases for 
that denial were that the RO found no evidence he was 
involved in combat or suffered any life-threatening events 
while on active duty.  The RO notified him of the September 
1986 decision and apprised him of his procedural and 
appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence of the record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  A 
subsequent petition to reopen the PTSD claim was again denied 
in a June 1987 rating decision, which continued the previous 
denial, due to lack of new and material evidence to support a 
clinical diagnosis of PTSD.  Again, a notice of the rating 
decision was issued to the Veteran, but he did not appeal.  
So the June 1987 rating decision was the last and final 
binding denial of his claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

The evidence at the time of the last and final June 1987 
rating decision consisted of VA treatment records, STRs, and 
SPRs.  The evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that last, 
final June 1987 rating decision.  The Veteran has since 
submitted additional VA treatment records, personal 
statements and personal hearing testimony, SSA disability 
records, and a VA compensation examination report from August 
2007, none of which are material to the central issue in this 
case.  

In this regard, there is still no competent medical evidence 
showing he meets the clinical criteria for a PTSD diagnosis, 
which was also previously lacking.  To the contrary, the 
additional competent evidence of record shows several 
clinical findings specifically finding that the Veteran does 
not currently have PTSD.  The August 2007 VA compensation 
examination report made an explicit finding that the Veteran 
does not meet the DSM-IV stressor criteria, including for a 
diagnosis of PTSD.  The examiner added that he "has no clear 
PTSD symptoms.  He does have stressful experiences, however, 
his overall symptoms are seen in a variety of anxiety 
disorders."  The Board acknowledges an isolated finding of 
PTSD in an April 2007 VA treatment record, but there is no 
indication that it meets the DSM-IV criteria.  38 C.F.R. §§ 
3.304(f), 4.125(a).  Taken together, his additional VA 
treatment records show he does not meet the DSM-IV criteria 
for a PTSD diagnosis, as noted in May 2006 and May 2007 VA 
psychiatric treatment evaluations.  Id.

Moreover, he has now testified as to an in-service stressor 
from explosions and rocket fire during the Tet Offensive in 
Da Nang, Vietnam.  Significantly, his SPRs, including his DD 
214, showing his award of the Combat Action Ribbon, that 
might otherwise indicate combat, were already of record at 
the time of the prior, final decision.  Other SPRs showing a 
military occupational specialty (MOS) of a cook, and the 
stressors that he has recently reported have been consistent 
with those reported when the original claim was adjudicated.   
His testimony as to in-service stressors has been repetitive, 
and without any other evidence to substantiate the existence 
of PTSD is simply insufficient to qualify as new and material 
evidence to reopen the claim or raise any reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

While some of the additional medical records are "new" in the 
sense that they did not exist at the time of the June 1987 
rating decision, they are nonetheless not material to the 
central issue.  That is, none of the additional medical 
records establishes the possibility of a valid diagnosis of 
PTSD.  Competent medical information has clearly established 
that the Veterans symptoms do not meet the clinical criteria 
for a diagnosis of PTSD.  The medical information recently 
added does not raise any reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In other 
words, the evidence submitted after 1987 is not material in 
that it does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim.  

In sum, none of the additional evidence since the prior final 
June 1987 decision sufficiently addresses the elements of 
service connection that were missing.  There is no new and 
material evidence to reopen the claim and the petition must 
be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence 
of new and material evidence, the benefit-of-the-doubt rule 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).
ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


